Citation Nr: 1002715	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-30 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of L5-S1 with stenosis

2.  Entitlement to cervical strain and arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran testified at a hearing before the Board in 
December 2009.

In his May 2007 notice of disagreement, the Veteran indicated 
that he was appealing the claims of service connection for 
degenerative disc disease of L5-S1, cervical strain and 
arthritis, and a right hip disability.  The September 2008 
statement of the case included all three issues.  In his 
October 2008 VA Form 9, Appeal to Board of Veterans' Appeals, 
the Veteran limited his appeal to the issues of entitlement 
to service connection for degenerative disc disease of L5-S1 
with stenosis, and entitlement to service connection for 
cervical strain and arthritis of the cervical spine.  
However, the Veteran provided testimony relevant to the issue 
of entitlement to service connection for a right hip 
disability including as secondary to service-connected 
lumbosacral strain.  Therefore, the Board finds that the 
Veteran's testimony on the issue of entitlement to service 
connection for a right hip disability, to include as 
secondary to service-connected lumbosacral strain, represents 
a new claim that has not been adjudicated by the RO.  That 
claim is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claims can 
be reached.  

Private treatment records from The United Hospital dated in 
April 1980, during the Veteran's period of active service, 
indicate that he was involved in an automobile accident and 
struck his head against the windshield.  He was assessed with 
contusions.

The Veteran's service medical records reveal that he was 
treated for neck strain in April 1983.  The Veteran was 
treated for complaints of low back pain in August 1996 and 
was assessed with lumbosacral strain at that time.  He also 
reported low back pain in December 1996.  The examiner 
indicated that there was no history of injury but a history 
of overuse in August 1996.  A the Veteran's March 1998 
retirement examination, his spine was normal.

A January 2005 X-ray of the Veteran's cervical spine assessed 
degenerative changes at C4-5, C5-6, and C6-7 expressed by the 
formation of small marginal osteophytes.  

At a February 2006 VA examination, the examiner opined that 
the Veteran's degenerative joint disease of the L5-S1 with 
disc protrusion with stenosis was not related to or caused by 
his service-connected lumbosacral strain.  The examiner also 
opined that the Veteran's arthritis of the cervical spine was 
not related to his neck strain in service.  It does not 
appear that X-rays of the cervical or lumbar spine or right 
hip were obtained at the time of the examination.  
Additionally, the examiner did not provide a rationale for 
the opinions regarding the Veteran's cervical and lumbar 
spine disabilities.  

The Veteran testified at a hearing before the Board in 
December 2009.  The Veteran indicated that he was involved in 
an automobile accident in service and suffered head trauma 
when the vehicle he was traveling in struck a car and his 
head struck and cracked the windshield.  He indicated that a 
neck disability was not diagnosed at that time.  He was 
assessed with a lump on his head.  He testified that he 
changed jobs a few years later and began working as a 
draftsman which necessitated that he work hunched over a 
drafting board which continued to aggravate his neck.  The 
Veteran reported that while he was afforded a VA examination 
he was not examined by an orthopedist and the records 
associated with the automobile accident in service were not 
considered by the examiner.  The Veteran testified that he 
was seen for back problems in service in 1996 and was 
assessed with back spasm.  He indicated that X-rays of his 
spine were not taken in service.  The Veteran indicated that 
he was thrown from a piece of equipment in service which 
caused his service-connected back strain and that his current 
degenerative disc disease was related to the lumbar strain.  
The Veteran testified that he was treated for his back 
disability at Premiere Orthopedics, a private facility.  He 
also indicated that he obtained an X-ray of his right hip at 
the VA Medical Center in Philadelphia which revealed 
arthritis.  The Veteran testified that he believed that his 
right hip disability was either secondary to his service-
connected lumbosacral strain or his service-connected 
bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 
the Philadelphia VA Medical Center and 
private treatment reports from Premiere 
Orthopedics.  If the Veteran identifies 
any additional treatment records, those 
records should also be associated with 
the claims file.  

2.  Thereafter, schedule the Veteran for 
VA orthopedic examination.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
report.  All necessary tests, including 
X-rays of the cervical and lumbar spine 
and right hip, should be conducted.  A 
complete rationale for the conclusions 
should be given.  The examiner should 
consider the Veteran's statements and 
testimony asserting a continuity of 
symptomatology of low back and neck 
problems since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The 
examiner should provide the following 
opinions:

a)  It is at least as likely as not 
(50 percent probability or greater) 
that the any cervical spine 
disability is related to the 
Veteran's military service, 
including the April 1980 automobile 
accident and treatment for neck 
strain in April 1983?

b)  Is it at least as likely as not 
that any cervical spine disability 
was caused by the Veteran's service-
connected lumbosacral strain or his 
service-connected bilateral knee 
disability.  

c)  Is it at least as likely as not 
that any cervical spine disability 
was aggravated (permanently 
increased in severity beyond the 
natural course of the disability) by 
the Veteran's service-connected 
lumbosacral strain or his service-
connected bilateral knee disability.  

d)  It is at least as likely as not 
(50 percent probability or greater) 
that any lumbosacral degenerative 
disc disease is related to the 
Veteran's military service, 
including the April 1980 automobile 
accident and treatment for neck 
strain in April 1983, or treatment 
for lumbosacral strain and low back 
pain in service.

e)  Is it at least as likely as not 
that any lumbosacral degenerative 
disc disease was caused by the 
Veteran's service-connected 
lumbosacral strain or his service-
connected bilateral knee disability.  

f)  Is it at least as likely as not 
that any lumbosacral degenerative 
disc disease was aggravated 
(permanently increased in severity 
beyond the natural course of the 
disability) by the Veteran's 
service-connected lumbosacral strain 
or his service-connected bilateral 
knee disability.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

